DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the response filed 3/21/2022.
Claims 1-17 remain pending and are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10903343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Morris et al (US 2014/0021603 and Morris hereinafter), discloses a semiconductor device (Figs. 2 and 9; [0050]; HBT) comprising: a heterojunction bipolar transistor including an emitter layer and a collector layer (Fig. 9; [0050]; HBT inherently has an emitter and collector); a bump (14) formed above the heterojunction bipolar transistor (Fig. 9; [0024]); and a stress relaxation layer (comprises 56 and 58) which is arranged between the emitter layer or the collector layer (emitter and collector would be formed below the UBM layers of 56 and 58) of the heterojunction bipolar transistor and the bump, is made of a refractory metal including W (58 is tungsten), an alloy of a 
As to claim 2: the closest prior art, Morris, discloses the closest prior art, Morris et al (US 2014/0021603 and Morris hereinafter), discloses a semiconductor device (Figs. 2 and 9; [0050]; HBT) comprising: a heterojunction bipolar transistor including an emitter layer and a collector layer (Fig. 9; [0050]; HBT inherently has an emitter and collector); a bump (14) formed above the heterojunction bipolar transistor (Fig. 9; [0024]); and a stress relaxation layer (comprises 56 and 58) which is arranged between the emitter layer or the collector layer (emitter and collector would be formed below the UBM layers of 56 and 58) of the heterojunction bipolar transistor and the bump, is made of a refractory metal including any one of Ti (58 is Ti), Mo, Ta, Nb, and Cr, an alloy of any of these refractory metals, or a compound of any of these refractory metals (Fig. 9; [0050], [0054], and [0055]). Morris fails to expressly disclose wherein the heterojunction bipolar transistor further includes a base layer and an emitter electrode connected to the emitter layer, wherein the semiconductor device further comprises: emitter wiring which is electrically connected to the emitter electrode and formed at a position covering the heterojunction bipolar transistor; and an insulating layer which is formed on the emitter wiring and has an opening .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813